             Case 1:19-mc-00184-PGG Document 14 Filed 05/11/20 Page 1 of 1

                                                                              1835 Market Street, 17th Floor
                                                                                    Philadelphia, PA 19103
                                                                                     Tel: +1 (215) 569-8901
                                                                                     Fax: +1 (215) 569-8912
                                                                                       marks@mslegal.com
                                                                                      www.marks-sokolov.com



                                              May 11, 2020

Via ECF
The Honorable Paul G. Gardephe
United States District Court for the Southern District of New York
40 Foley Square, Room 2204
New York, New York 10007

       Re:     In re Application of Public Joint-Stock Company ALROSA Request for Ex Parte
               Discovery Pursuant to 28 U.S.C. §1782; Case No. 19-mc-00184 (PGG)

Dear Judge Gardephe:

        I am writing on behalf of Applicant Public Joint-Stock Company ALROSA to inquire as to the
status of its letter motion filed on February 27, 2020 requesting permission to serve additional subpoenas
to obtain discovery for use in contemplated foreign proceedings under 28 U.S.C. §1782 based on
information learned in initial discovery. Letter Motion, ECF12.

         ALROSA’s February 27, 2020 letter motion was served on future defendant Sergey Amelin to
his last known email address and by post. Return of Service, ECF13. Mr. Amelin has not filed opposition
to ALROSA’s letter motion.

        If there is anything else the Court requires from ALROSA with regard to its letter motion, please
let me know.

                                              Sincerely,
                                              /s/ Bruce S. Marks
                                      For:    Marks & Sokolov LLC


Cc: Sergey Amelin (via email)




                                         PHILADELPHIA | MOSCOW
